42 F.3d 1406
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Sammy ALVAREZ, also known as Sammy M. Alvarez, Plaintiff-Appellant,v.T. ROBLEY, R. Marr, W. Peeples, T. Cooper, Defendants-Appellees.
No. 94-1246.
United States Court of Appeals, Tenth Circuit.
Dec. 6, 1994.

Before TACHA, BRORBY and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
This appeal is from an order of the district court adopting the recommendation of the United States Magistrate Judge and dismissing petitioner Alvarez's civil rights complaint brought pursuant to 41 U.S.C.1983.  Petitioner Alvarez appeals on the grounds that the district court erred in failing to find facts sufficient to constitute a claim of violation of constitutional rights in his allegations regarding prison classification and reclassification and the allegations related to failure of prison officials to adequately review plaintiff's complaints regarding these classifications.  We affirm.


3
Construing plaintiff's complaint liberally as we must, we agree with the magistrate judge and the district court that plaintiff has failed to allege a constitutional interest cognizable under 28 U.S.C.1983.  The order of the district court dismissing this action is AFFIRMED for substantially the reasons given by the magistrate judge.  The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470